Citation Nr: 1416865	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  05-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.  

4.  Entitlement to service connection for high cholesterol.  

5.  Entitlement to service connection for periodontal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for hypertension and high cholesterol.  His requests to reopen his claims for service connection for a right shoulder condition and eyesight problems were also denied.  Service connection for tinnitus was granted and an initial rating of 10 percent was assigned.  In addition, his claim for an increased rating for bilateral hearing loss was denied.

In addition, the Veteran appeals from a May 2010 rating decision which, in pertinent part, denied his requests to reopen claims for service connection for diabetes mellitus and atrial fibrillation as well as his claim for service connection for periodontal disease (claimed as dental trauma).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In January 2012, subsequent to the issuance of the May 2011 supplemental statements of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013). 

The Board also notes that subsequent to the issuance of the May 2011 SSOCs, additional VA medical records dated from March 2010 to November 2012 were associated with the claims file, which showed, in pertinent part that the Veteran had continued treatment for diabetes mellitus.  These medical records were not accompanied by a waiver of initial RO consideration of the evidence.  However, this evidence does not pertain to the matter on which the issue of new and material evidence for diabetes mellitus turns (i.e. nexus to service), and it is essentially duplicative of evidence previously of record which has been discussed in prior SSOCs.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and the Board may proceed with a decision at this juncture with respect to whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

In February 2012, the Board issued a decision that, in part, denied a claim for increased rating for tinnitus, remanded a claim for increased rating for bilateral hearing loss, declined to reopen a claim of service connection for diabetes mellitus, denied a claim of service connection for high cholesterol, and dismissed a claim of service connection for periodontal disease.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated with respect to the abovementioned issues and a new one issued in its place.  This decision satisfies that request.   

In the February 2012 decision, the Board also remanded claims for service connection for atrial fibrillation, a vision disability, a right shoulder disability, and hypertension for additional development.  As these issues of service connection remain in remand status, they will not be addressed herein.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from March 2010 to November 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue(s) of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been assigned the maximum schedular rating for tinnitus and there are no exceptional circumstances warranting referral for an extra-schedular rating.

2.  The Veteran's claim for service connection for diabetes mellitus was last denied in an unappealed November 2006 rating decision as the evidence of record did not establish a nexus between a current disability and service or that the disability manifested to a compensable degree within one year of service discharge.

3.  Evidence submitted since the November 2006 rating decision does not include new information pertaining to a fact necessary to substantiate the claim for service connection for diabetes mellitus, the absence of which was the basis of the previous denial.

4.  High cholesterol is not a disability for which service connection can be granted under VA regulations.

5.  The Veteran withdrew his claim for service connection for periodontal disease during his August 2011 hearing.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2013).

2.  The November 2006 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2013).

3.  Evidence received since the November 2006 rating decision, which denied service connection for diabetes mellitus, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

5.  The criteria for withdrawal of an appeal with regard to claim for service connection for periodontal disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the Veteran's claim for an increased rating for tinnitus as well as his claim for service connection for high cholesterol will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the notice and assistance requirements of the VCAA are not applicable as there is no legal basis for the claims and/or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

With respect to the diabetes mellitus claim, the Veteran's statement received in December 2008 was accepted by the RO as an application to reopen a prior final denial.  A pre-adjudicatory RO letter dated August 2009 fully satisfied the timing and content requirements of the VCAA as it pertains to reopened claims - including the basis for the prior final denial.  The Board notes that, while the August 2009 letter informed the Veteran that his claim for service connection for diabetes mellitus had been previously denied in a December 2006 rating decision, this rating decision was actually dated in November 2006 and the accompanying letter was dated in December 2006.  This minor deficiency has resulted in no prejudicial harm to the Veteran.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, service personnel records various private treatment records and VA treatment records.  A response to the December 2009 request for private treatment records from Dr. R.C. was not received.  The Veteran reported that this doctor treated him for prostate problems which are not relevant to the claims being decided on appeal.  The Veteran is shown to have worked since his service separation, and there is no information of record regarding any potentially relevant records in the possession of the Social Security Administration.

As the claim for service connection for diabetes mellitus is not being reopened, VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

A VA examination has not been conducted with regard to the claim for service connection for high cholesterol.  As discussed below, high cholesterol is considered to be a laboratory result rather than a disability under VA regulations, and is not a disability for which service connection may be granted.  A VA examination cannot serve to substantiate the Veteran's claim and is therefore not required.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  With respect to the Veteran's August 2011 Board hearing before the undersigned, the issues on appeal were identified.  As mentioned above, there is no legal basis for the Veteran's claim for an increased rating for tinnitus as well as his claim for service connection for high cholesterol, and the notice and assistance requirements of the VCAA are not applicable to these claims.  See Sabonis v. Brown, 6 Vet. App. at 430; VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Regarding the application to reopen a claim for service connection for diabetes mellitus, the Veteran was asked when he was diagnosed with diabetes mellitus and what he believed was the etiology of his claimed condition.  The undersigned noted that the Veteran's theory of etiology was that his diet in service may have led to his current diabetes mellitus.  The undersigned suggested that the Veteran discuss the etiology of his diabetes mellitus with his treating physicians and submit any medical opinion that may confirm the Veteran's theory of etiology.  The undersigned also suggested that the Veteran could submit any medical treatise documents which supported his theory, as they could be relevant to whether obtaining a VA examination and opinion was necessary.  The record was held open for sixty days to allow for additional evidence to be submitted, and the Veteran did submit additional evidence in January 2012.  As such, the Board finds that it fulfilled its duty under Bryant, and no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Tinnitus Claim

The Veteran contends that his service connected tinnitus is more disabling than currently evaluated and that a 20 percent rating is warranted.

His service-connected tinnitus is currently evaluated as 10 percent disabling, which is the maximum rating available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular rating in excess of 10 percent, to include separate schedular ratings, for tinnitus is denied.  See Sabonis, supra at 430.  

Extra-schedular Consideration

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's tinnitus manifested by ear ringing is specifically contemplated by the rating criteria.  The Veteran has not reported any unusual aspects of his tinnitus disability not contemplated by the criteria of Diagnostic Code 6260.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Court has held that a total rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

A claim for TDIU arises where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001);cf. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an initial rating appeal did not involve TDIU where the Roberson requirements were not met).

The Veteran has reported that he maintained full-time employment as a health inspector for the past seven years during an April 2010 VA examination and there is no other evidence showing unemployability.  Further consideration of a TDIU is not warranted as the Veteran is currently employed.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran served in the Persian Gulf War.  The Board notes that diabetes mellitus is a known clinical diagnosis, and that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to diseases associated with Persian Gulf War service have no applicability to the diabetes mellitus claim based upon the facts alleged and shown.  The Board need not, therefore, cite to the extensive regulatory scheme pertaining to undiagnosed illness claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.  38 C.F.R. § 3.156(c)(i). 

Diabetes Mellitus Claim

A November 2006 rating decision denied the Veteran's claim for service connection for diabetes mellitus as the evidence of record did not establish a nexus between a current disability and service or that the disability manifested to a compensable degree within one year of service discharge.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the November 2006 rating decision included the Veteran's service treatment records, various VA examinations, various private treatment records and VA treatment records.

A February 1978 service entrance examination and an April 1999 service discharge examination were negative for any relevant abnormalities and the Veteran denied sugar in the urine in the accompanying RMHs.  In an April 1999 statement, the Veteran wrote that his brother, uncle and aunt have or had diabetes, a heart condition and/or high blood pressure.  The remaining service treatment records were significant only for a July 1988 examination report which noted trace sugar for urinalysis.

The Veteran denied diabetes mellitus in a March 2000 VA general medicine examination.

A May 2005 private treatment note indicated that the "new" onset of the Veteran's diabetes occurred in May 2005.

In a June 2006 statement, the Veteran wrote that he had been treated for diabetes mellitus for one year due to high levels of glucose.

Evidence received since the November 2006 rating decision included the Veteran's VA treatment records, various private treatment records and service personnel records.

According to statements and testimony, the Veteran acknowledges not being diagnosed or treated for diabetes during service.  He was diagnosed with diabetes mellitus in approximately 2004.  However, he highlights the July 1988 urinalysis finding of trace sugar as possibly demonstrating the onset of diabetes during service.  Additionally, the Veteran opines that his diabetes was caused by a military diet high in carbohydrate content and/or untreated high cholesterol.

The Veteran's claim for service connection for diabetes mellitus was last denied in a November 2006 rating decision as the evidence of record did not establish a nexus between diabetes mellitus and service or that diabetes mellitus manifested within one year of service discharge.

The newly submitted VA treatment records and private treatment records do not establish such a nexus or that his diabetes mellitus manifested to a compensable degree within one year of service discharge.  The Veteran's statements that he has suffered from diabetes mellitus since approximately 2004 are duplicative of evidence previously considered.  The newly received service personnel records cannot serve as a basis to reopen as they are not relevant to the instant claim.  See 38 C.F.R. § 3.156(c)(i).

The new evidence consists of the Veteran's own personal opinion which interprets the significance of one abnormal urinalysis - the test results of which had been considered by the RO in the prior final denial.  Additionally, the Veteran has opined that his diabetes was caused by his military diet or by having untreated high cholesterol since service.  However, the Board finds no non-speculative reasoning supporting these allegations.  Overall, the Board must find that the Veteran's personal opinion does not constitute "material" evidence as he is not shown to be competent, or in other words possess the requisite training or expertise, to speak to issues regarding the significance of one abnormal urinalysis and/or the etiological relationship between the military diet, blood chemistry and the onset of diabetes several years after service.  38 C.F.R. § 3.159(a)(1), (2).  The claim is therefore not reopened, and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

High Cholesterol Claim

The Veteran claims that his high cholesterol is a disability and is the result of a poor diet during service.

A February 1978 service entrance examination was negative for any relevant abnormalities.  A June 1995 periodic examination found hypercholesterolemia.  An April 1999 service discharge examination was also negative for any relevant abnormalities and a blood test found the Veteran's cholesterol to be 241.  Post-service treatment records document multiple laboratory tests for cholesterol.

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has determined that laboratory results are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  In response to the publication of the proposed rule, a commenter asked that VA address the handling of claims for veterans receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The authors of the Final Rule responded: "[t]he diagnoses listed by the commenter are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities of the rating schedule to address."  Id.

The Board must defer to VA's reasonable interpretation of its own laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984). 

A further review of the record fails to disclose any competent medical evidence that the Veteran has a current disability associated with these laboratory findings, such as symptoms, clinical findings, other manifestations, or any deficits in bodily functioning. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent persuasive evidence of disability manifested by, or associated with, the claimed findings of high cholesterol, the record presents no predicate for a grant of service connection for any such findings. As a matter of law, this claim must be denied.



Periodontal Disease Claim

During his August 2011 hearing, the Veteran's representative stated that the Veteran wished to withdraw his appeal with regard to the claim of entitlement to service connection for periodontal disease.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for periodontal disease and this claim is dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for tinnitus is denied.

New and material evidence not having been received, the claim for service connection for diabetes mellitus is not reopened.

The claim of entitlement to service connection for high cholesterol is denied.

The claim of entitlement to service connection for periodontal disease is dismissed.


REMAND

The Veteran seeks a compensable rating for his bilateral hearing loss.  In support of his claim, the Veteran submitted a private ear, nose and throat examination report which included an audiological assessment.  This assessment reported that word discrimination testing was conducted, but the actual results and type of word list used is not provided.  The Board, therefore, must remand this claim to obtain this information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's clinical records of treatment for hearing loss at the Houston VA Medical Center since May 2013.

2.  Assist the Veteran in obtaining the results of speech discrimination testing conducted by Texas ENT Specialists in September 2011, to include the word list used by the examiner.

3.  Afford the Veteran a VA examination to determine the current severity of bilateral hearing loss.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


